Buegess, J.
At the May term, 1893, of the common pleas court of Marion county, defendant was convicted of assault with intent to kill; his punishment fixed at seven years’ imprisonment in the penitentiary and he appealed to this court.
On the twelfth day of May, 1893, by an order entered of record in said court defendant was given until the first day of August next thereafter in which to file his bill of exceptions but which was not filed until the thirty-first day of August.
As the bill of exceptions was filed out of time there is nothing before this court for review except what may appear from the record proper. State v. Apperson, 115 Mo. 470; State v. Seaton, 106 Mo. 198; State v. Britt, 117 Mo. 584; State v. Mosley, 116 Mo. 545. Since there is no bill of exceptions and no error in the record proper, we affirm the judgment.
All concur.